DETAILED ACTION


Application Notes
It is noted that dependent claims 24-26 recite "The fluid coupling" in the preamble. However, claim 23, upon which claims 24-26 depend, is directed towards "A sleeve for a fluid coupling". A review of the limitations of claims 24-26 reveals that they are directed towards elements of only the sleeve. As such, for purposes of this restriction, claims 24-26 are being interpreted as directed towards a sleeve for a fluid coupling.

Election/Restriction
This application contains claims directed to the following patentably distinct species and sub-species:
Species I, as represented by Figure(s) 2-5, and defined by its outer sleeve having a chamber and the outer sleeve including a circumferential slot defined between a plurality of radially-extending wall portions, and a second outer sleeve having a separate chamber or a stepped configuration which has two separate chambers.
Species II, as represented by Figure(s) 7, and defined by its outer sleeves different configurations, where one configuration has an umbrella plug disposed in the inner wall of the outer sleeve and the other configuration has the outer wall of the outer sleeve including one or more vents.
Note: If applicant elects species II then they are required to elect one of the following patentably distinct sub-species:
Species A, as represented by Figure(s) 8 and 9, and defined by an umbrella plug disposed in the inner wall of the outer sleeve.
Species B, as represented by Figure(s) 10, and defined by an outer wall of the outer sleeve including one or more vents.
 The species and sub-species are independent or distinct because, of the different structural features set forth above for each species and sub-species. In addition, these species and sub-species are not obvious variants of each other based on the current record.
Note: Figs. 1 and 6 are not included in the above election requirement because these Figs. do not contain the claimed chamber or the plurality of radially-extending wall portions.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 21 appear to be generic.
There is a search and/or examination burden for the patentably distinct species and sub-species as set forth above, because at least one of the following reason(s) apply: the species and sub-species would have different text searches, different queries searches, or different electronic data base searches for the different structural features set forth above, furthermore, an examination burden exists because the patentably distinct species listed above would require writing different rejections for each of the listed different species, responding to different arguments for the different species, or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
09/15/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679